Citation Nr: 0118936	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
February 1957.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of December 1998 and March 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This case was previously before the Board in December 2000, 
at which time it was remanded for additional development. The 
case is now once more before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1993, and the appellant is 
his widow.

2.  According to the Certificate of Death, the cause of the 
veteran's death was chronic obstructive pulmonary disease 
(COPD).

3.  During the veteran's lifetime and at the time of death, 
service connection was in effect for the postoperative 
residuals of pulmonary tuberculosis, evaluated as 20 percent 
disabling since April 1969. 

4.  It is at least as likely as not that the service-
connected postoperative residuals of pulmonary tuberculosis 
aided and lent assistance to the production of the veteran's 
death.

5.  The veteran had active honorable service, and it is at 
least as likely as not that he died as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  It is reasonably possible that the veteran's service-
connected postoperative residuals of pulmonary tuberculosis 
contributed substantially and materially to his cause of 
death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.312 (2000)

2.  The appellant has basic eligibility for Dependents' 
Educational Assistance.  38 U.S.C.A. §§ 3500, 3501(a)(1)(B) 
(West 1991 and Supp. 2000); 38 C.F.R. § 807(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record in this case discloses that the 
veteran died on July [redacted], 1993.  According to the Certificate 
of Death, the immediate cause of the veteran's death was 
COPD.  An autopsy was declined by the veteran's family.

At the time of death, service connection was in effect only 
for the postoperative residuals of pulmonary tuberculosis 
(PTB), evaluated as 20 percent disabling from April 30, 1969.

Service medical records disclose that, during a period of 
inservice hospitalization in 1957, the veteran underwent 
segmental resection of segment six of the right lower lobe.  
A radiographic study of the veteran's chest conducted at 
discharge revealed no areas of infiltration in either lung.  
The pertinent diagnosis noted was PTB.

At the time of the Board's remand in December 2000, a medical 
opinion was requested as to whether it was as least as likely 
as not that the veteran's service-connected respiratory 
disorder caused or contributed substantially or materially to 
his death.

That medical opinion, rendered in January 2001, was to the 
effect that the veteran had in the past had "tuberculosis 
and surgery and chemotherapy," which was cured and never 
reactivated, with no mention of any future problem in the 
veteran's chart.  Further noted was that the veteran's lung 
resection and loss of the middle lobe "could" have made him 
more short of breath than he otherwise would have been.  
Prior to the veteran's death, he was both oxygen and steroid 
dependent.  While the veteran's PTB did not cause his death, 
given the absence of a lobe of his right lung, he was more 
anoxic than he would have been had the lobe been still 
present and healthy.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2000).

The Board has given due consideration to the aforementioned 
medical opinion.  Whereas that opinion does not definitively 
conclude that the postoperative residuals of PTB contributed 
to the veteran's death, it raises a reasonable possibility.  
More specifically, the medical examiner is saying that the 
veteran's postoperative residuals of PTB made his respiratory 
impairment worse than it would have been had PTB and its 
residuals not existed.  That being the case, it is at least 
as likely as not that it (i.e., PTB and its residuals) 
materially aided and lent assistance to the production of 
death.  Accordingly, a grant of service connection for the 
cause of the veteran's death is in order.

Turning to the issue of Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35, the Board 
notes that a child or surviving spouse of the veteran will 
have basic eligibility for such benefits where the veteran 
was discharged under other than dishonorable conditions, and 
had a permanent and total service-connected disability in 
existence at the date of his death; or where the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(B) (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.807(a) (2000).

As indicated above, it has now been determined that the 
veteran's service-connected postoperative residuals of PTB 
aided and lent assistance to his death from COPD.  Inasmuch 
as, at the time of his separation from active service in 
February 1957, he received an Honorable Discharge, basic 
eligibility for Dependents' Educational Assistance under the 
provisions of 30 U.S.C. Chapter 35 is in order.



ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35 granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

